HENRY, J.
When the plaintiff in error disobeyed the order of the court of common pleas to give an additional undertaking for his appeal *234of the cause from a justice of the peace, the proper remedy was dismissal of the appeal. Instead, the court of common pleas granted his adversary’s motion to strike off his answer and render judgment as upon default. The result of either procedure being the same, both as to the parties to the action and the sureties on the appeal bond, no prejudice can ensue from allowing the judgment as rendered to stand.
Affirmed.
Marvin and Winch, JJ., concur.